      3:20-cv-02095-SAL          Date Filed 09/24/20       Entry Number 19         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

 Regina Broome, doing business as Allinone,                     Case No. 3:20-2095-SAL
 Aisha Hopkins, Antwan Hopkins, Deshawn
 Kelley, Tina Saldona, North Main Meat
 Market & Ice Cream Parlor, and Allinone &
 Employees,

                             Plaintiffs,

 v.
                                                                         ORDER
 Wells Fargo NA, Wells Fargo and Company,
 Wells Fargo Bank, Wells Fargo Company,
 Wells Fargo Bank, Company N.A., and Wells
 Fargo Bank, Group,

                            Defendants.



       This matter is before the Court for review of the July 13, 2020 Report and Recommendation

(“Report”) of United States Magistrate Judge Shiva V. Hodges, made in accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). In the Report, the Magistrate Judge

recommends the Defendants’ Motion to Dismiss be granted.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of specific objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record




                                                   1
      3:20-cv-02095-SAL         Date Filed 09/24/20      Entry Number 19         Page 2 of 2




in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       The arguments contained in Plaintiffs’ Objection to the Report and Recommendation,

[ECF No. 17], do not specifically address any particular portion of the Report. The Plaintiffs fail

to specifically identify the portions of the Report and Recommendation to which objections are

made and the basis for such objections. Accordingly, the Court finds that it is not charged with

making any de novo determinations. After a thorough review of the Report, the appliable law, and

the record of this case in accordance with the above standard, the Court finds no clear error, adopts

the Report, and incorporates the Report by reference herein. Accordingly, Defendants’ Motion to

Dismiss, [ECF No. 7.] is GRANTED.

               IT IS SO ORDERED.

                                                              /s/Sherri A. Lydon
September 24, 2020                                            Sherri A. Lydon
Florence, South Carolina                                      United States District Judge




                                                 2
